  

Us. Dr
NORTHERy, Die CT Cot TRE

FT, LED. OF TEXAg

    

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TE

 
 

AMARILLO DIVISION
BENIGNO PAEZ, §
Petitioner, :
V. : 2:19-CV-185-Z
UNITED STATES OF AMERICA, :
Respondent.

ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION,
GRANTING RESPONDENT’S MOTION TO DISMISS,
DISMISSING AMENDED MOTION to VACATE, SET ASIDE, OR CORRECT
SENTENCE
Before the Court are the findings, conclusions and recommendation of the United States
Magistrate Judge (ECF No. 11) to grant Respondent’s motion to dismiss (ECF No. 10) and to
dismiss the Amended Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence
filed by Petitioner (ECF No. 6). No objections to the findings, conclusions, and recommendation
have been filed. After making an independent review of the pleadings, files, and records in this
case, the Court concludes that the findings, conclusions, and recommendation of the Magistrate
Judge are correct. It is therefore ORDERED that the Magistrate Judge’s findings, conclusions, and
recommendation are ADOPTED, Respondent’s motion to dismiss (ECF No. 10) is GRANTED,
and Petitioner’s Amended Motion to Vacate, Set Aside, or Correct Sentence (ECF No. 6) is
~ DISMISSED.

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Section 2255 Proceedings in the United States District
 

Courts, and 28 U.S.C. § 2253(c), the Court denies a certificate of appealability because Petitioner
has failed to make “a substantial showing of the denial of a constitutional right.” Slack v.
McDaniel, 529 U.S. 473, 484 (2000). The Court ADOPTS and incorporates by reference the
Magistrate Judge’s findings, conclusions, and recommendation filed in this case in support of its
finding that Petitioner has failed to show (1) that reasonable jurists would find this Court’s
“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would
find “it debatable whether the petition states a valid claim of the denial of a constitutional right”
and “debatable whether [this Court] was correct in its procedural ruling.” Id.

If Petitioner files a notice of appeal, he may proceed in forma pauperis on appeal. See
Federal Rule of Appellate Procedure 24(a)(3).

SO ORDERED.

March 16, 2020.

 

MATTHEW J. KACSMARYK
UNITED STATES DISTRICT JUDGE
